Case 4:11-cr-00061-ALM-KPJ Document 159 Filed 11/05/20 Page 1 of 2 PageID #: 596




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


  UNITED STATES OF AMERICA                           §
                                                     §
  v.                                                 §   CASE NUMBER: 4:11CR061
                                                     §
  MANDY ISABEL MUNOZ                                 §
                                                     §

                  ORDER DENYING MOTION FOR EARLY TERMINATION
                             OF SUPERVISED RELEASE

        On this day came on before the Court, Defendant Mandy Isabel Munoz’s Pro Se Motion

 for Early Termination of Supervised Release (Dkt. #158). Having considered the Motion, the

 Court is of the opinion that said motion should be DENIED.

        On August 17, 2012, Defendant Mandy Isabel Munoz entered a plea of guilty to Count 1

 of the Indictment charging her with a violation of Title 21 U.S.C. § 846 Conspiracy to Possess

 with Intent to Distribute Cocaine (Dkt. #76). Defendant Munoz was sentenced 135 months

 imprisonment, followed by a 5-year term of supervised release (Dkt. #117). The term of supervised

 release was subject to the standard conditions of supervised release to include financial disclosure;

 drug aftercare; mental health treatment; obtain a General Education Development, GED

 (obtained), a $100 special assessment fee (paid).

        On May 26, 2016, the term of imprisonment was reduced from 135 months to 120 months

 in response to a motion filed by Defendant Munoz, 18 U.S.C. § 3582 (c)(2) for a reduction of

 imprisonment based on a guideline sentencing range that has subsequently been lowered and made

 retroactive by the United States Sentencing Commission pursuant to 28 U.S.C. § 994(u) (Dkt.

 #153, sealed).
    Case 4:11-cr-00061-ALM-KPJ Document 159 Filed 11/05/20 Page 2 of 2 PageID #: 597




            On November 5, 2018, Defendant Munoz was released from her federal incarceration

     sentence and started her supervised release term in the Eastern District of Texas-Tyler Division.

     Defendant Munoz continues to be supervised in the Eastern District of Texas. Defendant Munoz

     has completed almost 2 years of her 5-year term of supervised release.

            The Court finds that the Defendant has not provided a significant or extenuating

     circumstance to justify why her supervision should be terminated, as each Defendant is expected

.    to abide by the terms of their supervision.

            IT IS THEREFORE ORDERED that the Mandy Isabel Munoz’s Pro Se Motion for Early

     Termination of Supervised Release (Dkt. #158) is DENIED.

            IT IS SO ORDERED.
            SIGNED this 5th day of November, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                    2
